                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION


UNITED STATES OF AMERICA,                       )
                                                )
       vs.                                      )   Case No. DNCW3:14CR124
                                                )   (Financial Litigation Unit)
ALPHONSO BERNARD DAVIS                          )

                                           ORDER

       Upon consideration of the United States’ motion (#38) for an order that funds held by the

Charlotte Mecklenburg Police Department be applied to restitution in this case, the motion is

granted.

       IT IS HEREBY ORDERED that the Charlotte Mecklenburg Police Department shall remit

the funds in the amount of $159.00, CMPD case number 20140328-1333-02, to the Office of the

United States District Clerk of Court for the Western District of North Carolina, 401 West Trade

Street, Charlotte, North Carolina 28202, to apply to the restitution imposed by the criminal

judgment in this matter.

       SO ORDERED.



 Signed: September 3, 2019
